Though the defendant was convicted and appealed at July Term, 1921, of Richmond, the record was not docketed here, nor was any certiorari applied for, upon a filing of the transcript of the record proper on appeal at the fall term of this Court. Indeed, the appeal was not docketed here until 11 April, 1922. The motion of the Attorney-General to dismiss must be allowed. This has been the uniform practice of the Court, as was held in S. v.Johnson, ante, 730, where the matter is fully discussed with full citation of authorities. *Page 839 
Indeed, this has been the uniform practice in accordance with the rules of the Court in both civil and criminal cases. Among       (786) the more recent cases are Howard v. Speight, 180 N.C. 654, citing numerous precedents. At last term the same ruling was reaffirmed inBuggy Co. v. McLamb, 182 N.C. 762; Kerr v. Drake, ibid., 765; Trippv. Somersett, ibid., 768, and S. v. Satterwhite, ibid., 892, in which last case the rule was again reaffirmed with full citation of authorities.
Appeal dismissed.
Cited: Rose v. Rocky Mount, 184 N.C. 610; Hardy v. Heath, 188 N.C. 272;S. v. Walker, 245 N.C. 661.